2015 WI 79

                  SUPREME COURT                OF   WISCONSIN
CASE NO.:                 2013AP1581-CR
COMPLETE TITLE:           State of Wisconsin,
                                    Plaintiff-Respondent-Petitioner,
                               v.
                          Richard E. Houghton, Jr.,
                                    Defendant-Appellant.

                            REVIEW OF A DECISION OF THE COURT OF APPEALS
                           (Reported at 354 Wis. 2d 623, 848 N.W.2d 904)
                                    (Ct. App. 2014 – Unpublished)


OPINION FILED:            July 14, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:            April 22, 2015

SOURCE OF APPEAL:
   COURT:                 Circuit
   COUNTY:                Walworth
   JUDGE:                 John R. Race

JUSTICES:
   CONCURRED:
   DISSENTED:             ABRAHAMSON, BRADLEY, J.J., dissent. (Opinion
                          Filed.)
  NOT PARTICIPATING:


ATTORNEYS:
        For     the    plaintiff-respondent-petitioner,           the    cause   was
argued by Tiffany M. Winter, assistant attorney general, with
whom on the briefs was Brad D. Schimel, attorney general.


        For the defendant-appellant there was a brief by Andrew R.
Walter, Elkhorn, and oral argument by Andrew R. Walter.


        An amicus curiae brief was filed by Hannah Schieber Jurss,
assistant         state   public   defender,   with   whom   on    the   brief   was
Kelli    S.       Thompson,   state   public    defender,    on   behalf    of   the
Office of the State Public Defender.
                                                                     2015 WI 79
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.   2013AP1581-CR
(L.C. No.   2012CF187)

STATE OF WISCONSIN                         :            IN SUPREME COURT

State of Wisconsin,

             Plaintiff-Respondent-Petitioner,
                                                                  FILED
      v.
                                                             JUL 14, 2015
Richard E. Houghton, Jr.,
                                                                Diane M. Fremgen
             Defendant-Appellant.                            Clerk of Supreme Court




      REVIEW of a decision of the Court of Appeals.             Reversed.


      ¶1     DAVID   T.   PROSSER,   J.   This     is    a    review      of     an
unpublished decision of the court of appeals,1 which reversed a
judgment of conviction entered by the Walworth County Circuit
Court2 against Richard E. Houghton, Jr. (Houghton).                     Houghton
pled guilty to one count of possession of THC (greater than 200

grams) with intent to deliver, following the circuit court's


      1
       State v. Houghton, No. 2013AP1581-CR, unpublished slip op.
(Wis. Ct. App. May 7, 2014).
      2
          The Honorable John R. Race, Judge.
                                                                            No.        2013AP1581-CR



denial of Houghton's motion to suppress evidence obtained during
the course of a traffic stop.
       ¶2     This case presents questions related to the standard
necessary      for         police    to     lawfully      initiate          a     traffic      stop.
Specifically,          we     consider        whether         an     officer's         reasonable
suspicion that a motorist is committing a traffic violation is
always      sufficient        for    the     officer      to       stop   the      motorist,      or
whether     some      stops       require    probable         cause.         We    also      examine
statutes      related        to     the    placement      of       objects        in    the    front
windshield       of    an     automobile,         and   weigh       the     effect      of    recent
developments          in     case    law     related      to       objectively         reasonable
mistakes of law made by law enforcement officers.

       ¶3     Police         Officer       Jeff       Price    (Officer           Price)      pulled
Houghton over after Officer Price observed Houghton's vehicle
traveling on a highway without a front license plate and with an
air freshener and a GPS unit visible in the front windshield.
Upon approaching the vehicle, Officer Price detected the odor of
marijuana, which led him to conduct a search of Houghton's car.
The search revealed approximately 240 grams of marijuana as well
as     various     paraphernalia            commonly          used     for        packaging     and
distributing marijuana.
       ¶4     Houghton argues that the stop was not an investigatory
stop, and thus probable cause was required.                                 Houghton contends
that    Officer       Price       lacked     probable         cause    to       stop   Houghton's

vehicle,      making        the     subsequent        search       unlawful.            The   State
counters      that     reasonable          suspicion      is       sufficient          for    police
officers to initiate any type of traffic stop, and that Officer
                                                  2
                                                                             No.         2013AP1581-CR



Price       had     reasonable         suspicion       to   pull     Houghton            over    for    a
violation of Wis. Stat. § 346.88(3)(b) (2011-12),3 "Obstruction
of operator's view or driving mechanism."                                The State argues in
the alternative that any mistake by Officer Price as to whether
Houghton          was    operating       his   vehicle       illegally         was       objectively
reasonable,             and    that    under   the     holding      of       the    recent       United
States Supreme Court case of Heien v. North Carolina, 574 U.S.
___,        135    S.     Ct.    530     (2014),       Officer      Price          had    reasonable
suspicion           to        stop    Houghton's          vehicle     for          the     perceived
violation.
        ¶5         We hold that an officer's reasonable suspicion that a
motorist           is    violating       or    has        violated       a    traffic           law    is

sufficient for the officer to initiate a stop of the offending
vehicle.           We also adopt the Supreme Court's holding in Heien
that an officer's objectively reasonable mistake of law may form
the basis for a finding of reasonable suspicion.
        ¶6         In this case, we hold that Wis. Stat. § 346.88 does
not create an absolute prohibition on any object being present
in the front windshield of a vehicle.                          However, Officer Price's
interpretation that the statute did create such a prohibition
was    objectively             reasonable.         Accordingly,           Officer         Price       had
reasonable suspicion to stop Houghton's vehicle, and it was not
error        for    the       circuit     court      to     deny    Houghton's            motion       to
suppress.          For these reasons, we reverse the court of appeals.

        3
       All subsequent references to the Wisconsin Statutes are to
the 2011-12 version unless otherwise indicated.



                                                   3
                                                                    No.         2013AP1581-CR



                     I. FACTUAL AND PROCEDURAL BACKGROUND
        ¶7     At approximately 12:30 p.m. on April 16, 2012, Village
of East Troy Police Officer Jeff Price was on duty in a marked
squad    car    on   the    shoulder    of       Highway    20,    facing       east,     near
Townline Road in East Troy.             Around that time, Officer Price saw
a blue Ford Taurus traveling westbound on Highway 20.                                 The car
had no front license plate, and an air freshener suspended from
the rearview mirror and a GPS unit were visible through the
front windshield.             Officer Price did a U-turn, activated his
squad car's emergency lights, and pulled the Taurus over.
        ¶8     Officer     Price     approached       the     Taurus          and     obtained
identification         from    the    occupants.           The    car,        which     had    a

Michigan license plate attached to the back, was driven by the
defendant,      Richard       E.    Houghton,      Jr.,    who     is     a    resident       of
Michigan.       In the front passenger seat of the car was James J.
Taracek      (Taracek),       Houghton's     step-brother         and     a    resident       of
East Troy.       After running a check on both Houghton and Taracek,
Officer Price returned to the the Taurus, this time approaching
the passenger side.           As he approached, Officer Price smelled the
odor of marijuana coming from the car.
        ¶9     Officer      Price     searched       the     car        and     found      the
following: "two partially smoked marijuana cigarettes, a pack of
zig-zag rolling paper, a piece of PVC tubing with a screen taped
on   one     end,    a     large     zip-lock      bag     containing          green    plant

material,      three     smaller     sandwich      bags     containing         green     plant
material, a 150 count pack of sandwich bags, and an AMS digital
scale with traces of green plant material on the weighing base."
                                             4
                                                                    No.          2013AP1581-CR



The         "green      plant      material"               tested         positive        for
Tetrahydrocannabinol (THC), the active ingredient in marijuana.
The large "zip-lock" bag contained approximately 140 grams of
marijuana,      the     three    smaller          sandwich     bags       each     contained
approximately 30 grams of marijuana, and the PVC tube contained
approximately 9 grams of marijuana.
       ¶10    In an information filed on June 5, 2012, Houghton was
charged with one count of possession with intent to deliver THC
(200 to 1000 grams), contrary to Wis. Stat. § 961.41(1m)(h)2.
On    July    31,    Houghton   filed     a       motion    with    the    circuit      court
seeking suppression of the evidence obtained during the search
of    his    vehicle.        Houghton   argued        that    the     lack   of     a   front

license plate on his car and the items in his windshield were
not    violations       of    Wisconsin       law.         Houghton       contended      that
"because no traffic violations occurred, [Officer Price] lacked
the reasonable suspicion to justify a Terry stop."4                               Therefore,
Houghton argued, the stop violated his Fourth Amendment right
against unreasonable search and seizure.
       ¶11    The State answered Houghton's motion to suppress on
October 16.          The State argued that Officer Price had reasonable
suspicion to stop Houghton for three observed violations: the




       4
           Terry v. Ohio, 392 U.S. 1 (1968).



                                              5
                                                                           No.        2013AP1581-CR



absence          of     a    front      license    plate,     the    items       in    the     front
windshield, and a missing side mirror.5
        ¶12       The circuit court held a motion hearing on November 2,
at which Officer Price testified briefly about his encounter
with Houghton.                 At the end of the hearing, the circuit court
denied the motion.                      The court was equivocal about whether the
GPS unit and air freshener were statutory violations, noting
that        "there      must       be    a   zillion   cars    driving      around      with     air
fresheners and not very many of them would get stopped by the
traffic officer.                   They've got better things to do."                     However,
the court continued, "the princip[al] reason for the stop that
creates this reasonable and articulable suspicion is the front

license plate missing from a vehicle, missing on Wisconsin roads
when Wisconsin requires two plates."
        ¶13       After denial of his motion to suppress, Houghton pled
guilty to the count as charged at a hearing on February 13,
2013.         As part of the plea agreement, the State recommended a
two-year sentence consisting of one year of imprisonment and one
year        of     extended          supervision,       imposed      and     stayed       on     the
condition that Houghton complete two years of probation and pay
a   $500         fine       plus   costs.       After    a    plea   colloquy,         the     court


        5
       Houghton's car was missing the mirror lens on the
passenger side. However, Officer Price did not notice the lens
was missing from the mirror housing until after he stopped
Houghton.   The State does not argue in this appeal that the
missing mirror lens gave Officer Price reasonable suspicion to
stop Houghton.



                                                   6
                                                                   No.      2013AP1581-CR



entered       a    judgment     of   conviction     and   accepted        the    sentence
recommendation, allowing for the possibility that Houghton would
serve probation in Michigan.
        ¶14       Houghton appealed his conviction.            On appeal, Houghton
argued that the circuit court erred by denying his motion to
suppress          evidence.      Houghton        maintained    his       argument     that
Officer       Price    lacked    reasonable       suspicion    to    stop    Houghton's
vehicle.          The State conceded that Officer Price made a mistake
of law with regard to the license plate requirement.                            The State
also conceded that under State v. Longcore, 226 Wis. 2d 1, 9,
594 N.W.2d 412 (Ct. App. 1999), a mistake of law could not form
the basis for a traffic stop.                The State argued, however, that

the items in the front windshield of Houghton's car gave Officer
Price sufficient reason to pull Houghton over.
        ¶15       In an unpublished per curiam decision, the court of
appeals reversed the judgment of conviction and remanded the
case to the circuit court.                 State v. Houghton, No. 2013AP1581-
CR, unpublished slip op. (Wis. Ct. App. May 7, 2014).                           The court
provided little explanation for its ruling, noting that:

        the only objects near Houghton's front windshield were
        a   standard-size,   pine-tree-shaped  air   freshener
        hanging from the rearview mirror and a three-by-five-
        inch GPS unit attached to the lower left-hand corner.
        On these facts, we are not persuaded that there was
        probable cause to conclude that a violation of
        § 346.88(3)(b) had occurred.
Id. at 5.
        ¶16       The court of appeals did acknowledge that the Supreme
Court     had       recently     granted     certiorari       in    Heien       v.   North


                                             7
                                                                            No.         2013AP1581-CR



Carolina, 749 S.E.2d 278 (N.C. 2013), which addressed whether a
reasonable mistake of law could provide grounds for a traffic
stop.     Houghton, No. 2013AP1581-CR, at 4 n.3.                              The court noted
that the decision in Heien could place the holding of Longcore
in     doubt,    and     "suppose[d]          the        State    [could]          petition       the
Wisconsin       Supreme       Court     for        review       and    then       ask     that     the
petition be held in abeyance pending the outcome in Heien."                                       Id.
        ¶17   The      State     petitioned             this     court       for     review       and
requested       that     we    hold      the           petition       in    abeyance        pending
resolution of Heien.              Following the release of the opinion in
Heien, this court granted review on January 13, 2015.
                               II. STANDARD OF REVIEW

        ¶18   Whether     reasonable           suspicion          or       probable       cause     is
necessary for a law enforcement officer to stop a vehicle is a
question of law we review de novo.                        See State v. Kramer, 2001 WI
132, ¶17, 248 Wis. 2d 1009, 637 N.W.2d 35.                                  Whether a statute
has been properly interpreted and applied also is a question of
law we review de novo, but we do so "while benefitting from the
analyses of the court of appeals and circuit court."                                      118th St.
Kenosha,      LLC   v.    DOT,    2014        WI       125,    ¶19,    359        Wis. 2d 30,       41
N.W.2d 486 (quoting 260 N. 12th St., LLC v. DOT, 2011 WI 103,
¶39,    338     Wis. 2d 34,       808     N.W.2d 372).                 Finally,         whether         a
defendant's constitutional rights were violated is a question of
constitutional fact subject to a two-step standard of review.
State v. Phillips, 218 Wis. 2d 180, 189, 577 N.W.2d 794 (1998).
First, we uphold the circuit court's findings of historical fact
unless they are clearly erroneous.                            State v. Williams, 2002 WI
                                                   8
                                                                          No.       2013AP1581-CR



94, ¶17, 255 Wis. 2d 1, 646 N.W.2d 834.                             Then, we review the
circuit court's determination of the constitutional question de
novo.       Id.
                                       III. DISCUSSION
          ¶19     We     begin     by         reviewing       the      law        relating     to
investigatory traffic stops, then examine the evolution of case
law involving stops predicated on reasonable mistakes of law.
We then turn to an analysis of the relevant statutes in this
case and conclude by applying the relevant law to the facts.
                   A. Probable Cause and Reasonable Suspicion
          ¶20     Terry v. Ohio, 392 U.S. 1 (1968), is the seminal case
on     reasonable          suspicion          as       justification         for     conducting

investigatory stops.               In Terry, the defendant was convicted of
carrying a concealed weapon.                    Id. at 4.         The arresting officer,
a     veteran          detective       with    almost        40   years      of     experience,
confronted Terry and his associates after observing them engage
in    a    pattern       of    suspicious          behavior.        Id.    at      5-7.    After
speaking to the men briefly, the detective grabbed Terry, spun
him around, and performed a pat down search.                                 Id. at 7.        The
search revealed a .38 caliber revolver in Terry's coat pocket.
Id.        Terry moved to suppress the evidence, arguing that the
detective lacked probable cause to conduct the search.                                    Id. at
7-8.
          ¶21     The Supreme Court affirmed Terry's conviction, holding
that "a police officer may in appropriate circumstances and in
an     appropriate            manner     approach        a    person      for      purposes    of
investigating possibly criminal behavior even though there is no
                                                   9
                                                                 No.      2013AP1581-CR



probable cause to make an arrest."                  Id. at 22.           In order to
justify such a seizure, police must have reasonable suspicion
that a crime or violation has been or will be committed; that
is, "the police officer must be able to point to specific and
articulable facts which, taken together with rational inferences
from those facts, reasonably warrant that intrusion."                            Id. at
21.   This "reasonable suspicion" standard was understood to be a
lower standard than probable cause.                 See id. at 35-36 (Douglas,
J., dissenting).
      ¶22       In Berkemer v. McCarty, 468 U.S. 420 (1984), the Court
extended        the   reasoning    underlying       Terry   to      include      traffic
stops, holding that a police officer "who lacks probable cause

but whose 'observations lead him reasonably to suspect' that a
particular person has committed, is committing, or is about to
commit"     a    violation   may     conduct    a   traffic    stop     in    order    to
"'investigate the circumstances that provoke suspicion.'"                             See
id. at 439 (citation omitted).                 In other words, while probable
cause is enough to justify a traffic stop, probable cause is not
indispensable         to   justify    a   traffic     stop.         Rather,      police
officers who reasonably suspect an individual is breaking the
law are permitted to conduct a traffic stop "to try to obtain
information confirming or dispelling the officer's suspicions."
Id.
      ¶23        Twelve    years     after     Berkemer,      the      Supreme    Court
decided Whren v. United States, 517 U.S. 806 (1996).                         In Whren,
the Court addressed whether temporarily detaining "a motorist
who the police have probable cause to believe has committed a
                                          10
                                                                 No.      2013AP1581-CR



civil     traffic         violation     is    inconsistent       with     the     Fourth
Amendment's prohibition against unreasonable seizures unless a
reasonable officer would have been motivated to stop the car by
a desire to enforce the traffic laws."                    Id. at 808.
        ¶24   On    June    10,    1993,     D.C.   Metro    Police     officers    were
patrolling an area of the city known for drug activity.                              Id.
The officers grew suspicious of a vehicle with temporary plates
and "youthful occupants" after seeing the driver of the vehicle
"looking down into the lap of the passenger at his right."                           Id.
The   officers      stopped       the   vehicle     after    observing    it     driving
erratically,        and    upon    approaching      the    vehicle,     they    observed
Whren in possession of crack cocaine.                      Id. at 809.         Whren was

arrested and charged with multiple drug violations.                        Id.     Prior
to trial, the defense moved to suppress the evidence on the
theory that the officers' "ground for approaching the vehicle——
to give the driver a warning concerning the traffic violation——
was pretextual."           Id. at 809.
        ¶25   In an opinion by Justice Scalia, a unanimous Court
held that the brief detention of a motorist who police have
probable cause to believe has violated a traffic law is not an
unreasonable search or seizure within the meaning of the Fourth
Amendment, even if the officer would not have initiated the stop
without some additional law enforcement objective.                        Id. at 808,
818-19.        In     other       words,     pretextual      traffic     stops——stops
designed to investigate violations not related to the observed
violation——are        not      per      se   unreasonable       under     the     Fourth
Amendment.
                                             11
                                                                     No.      2013AP1581-CR



     ¶26     Since Whren, some have sought deeper meaning in the
Court's assertion that, "As a general matter, the decision to
stop an automobile is reasonable where the police have probable
cause to believe that a traffic violation has occurred."                           Id. at
810 (emphasis added).             Some courts interpreted Whren to mean
that probable cause——not reasonable suspicion——is required for a
traffic stop to be reasonable.                     See United States v. Delfin-
Colina,     464    F.3d   392,    396        (3d   Cir.      2006)    (discussing        the
uncertainty raised by Whren).
     ¶27     The    existence      of    multiple         standards        necessary     to
justify    traffic     stops     in    Wisconsin      was       implied    in    State    v.
Gaulrapp, 207 Wis. 2d 600, 558 N.W.2d 696 (Ct. App. 1996).                                In

Gaulrapp, the court of appeals stated that a "traffic stop is
generally    reasonable     if    the        officers     have    probable       cause    to
believe that a traffic violation has occurred, or have grounds
to   reasonably       suspect     a     violation         has     been     or    will     be
committed."        Id. at 605 (citations omitted).                 This dual-standard
analysis continued in Longcore when the court of appeals noted
that the officer "did not act upon a suspicion that warranted
further investigation, but on his observation of a violation
being committed in his presence," thus requiring the officer's
observations to meet the probable cause standard.                          Longcore, 226
Wis. 2d at 8-9 (footnote omitted).
     ¶28     Houghton     urges       this    court     to    hold     that     this    dual
standard is correct——that an investigative stop may be based on
reasonable suspicion, but a stop for an observed violation must
be based on probable cause.                   He argues that our decision in
                                             12
                                                                           No.      2013AP1581-CR



State        v.    Popke,       2009     WI       37,   ¶11,     317       Wis. 2d 118,          765
N.W.2d 569,            recognized       this      distinction        by      citing      Gaulrapp
multiple times, and that stare decisis dictates that we adhere
to it.        Houghton also argues that this dual standard provides
proper protection to citizens' Fourth Amendment rights.
        ¶29       It is undisputed that traffic stops must be reasonable
under the circumstances.                    Gaulrapp, 207 Wis. 2d at 605.                      It is
also    widely         accepted     that      traffic    stops       may     be    justified      by
either       probable       cause      or     reasonable       suspicion.           Popke,       317
Wis. 2d 118, ¶23.            The question here is whether this "either/or"
principle means that reasonable suspicion will always suffice to
initiate a traffic stop, or whether the nature of certain types

of stops requires that a higher standard be met in those stops.
        ¶30       We conclude that reasonable suspicion that a traffic
law has been or is being violated is sufficient to justify all
traffic stops.6            The prevailing case law instructs that this is
so.         See, e.g., Delfin-Colina, 464 F.3d at 396 ("the Second,
Sixth,       Eighth,      Ninth,       Tenth      and   Eleventh       Circuits          have    all
construed Whren to require only that the police have reasonable
suspicion         to    believe       that    a    traffic     law     has       been    broken.")
(internal quotation marks omitted) (citation omitted).                                   See also
Berkemer,         468    U.S.    at    439     ("the    usual    traffic          stop    is    more
analogous to a so-called 'Terry stop' than to a formal arrest");

        6
       In at least some circumstances, reasonable suspicion that
a non-traffic-related law has been broken may also justify a
traffic stop. Cf. State v. Harris, 206 Wis. 2d 243, 258-61, 557
N.W.2d 245 (1996).



                                                  13
                                                                                   No.          2013AP1581-CR



United States v. Ruiz, 785 F.3d 1134, 1141 (7th Cir. 2015);
United States v. Lopez-Soto, 205 F.3d 1101, 1104-05 (9th Cir.
2000)       (collecting         cases).            As    the   Supreme             Court        has    noted,
"detention          of     a    motorist           pursuant         to        a    traffic           stop    is
presumptively temporary and brief."                            Berkemer, 468 U.S. at 437.
When weighed against the public interest in safe roads, we are
satisfied that the "temporary and brief" detention of a traffic
stop is an "appropriate manner" in which a police officer may
"approach       a        person       for    purposes          of    investigating                   possibly
criminal behavior even though there is no probable cause to make
an arrest."          Terry, 392 U.S. at 22.
                               B. Reasonable Mistakes of Law

        ¶31    At issue in this case is whether a seizure predicated
by   an       objectively              reasonable           mistake               of      law        violates
constitutional            protections          against         unreasonable               searches          and
seizures.                The    Fourth         Amendment            to        the        United        States
Constitution             and    Article        I,       Section          11       of     the      Wisconsin
Constitution             provide       these       protections.7                    The    "[t]emporary
detention of individuals during the stop of an automobile by the
police,       even       if    only    for     a    brief      period             and    for     a    limited

        7
       The Fourth Amendment to the United States Constitution
provides: "The right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated . . . ."       U.S.
Const. amend. IV.     Article I, Section 11 of the Wisconsin
Constitution uses identical language.   See Wis. Const. Art. I,
§ 11.     We   have  historically  read   these  provisions   as
coextensive. State v. Artic, 2010 WI 83, ¶28, 327 Wis. 2d 392,
786 N.W.2d 430.



                                                    14
                                                                                 No.          2013AP1581-CR



purpose,       constitutes             a     'seizure'          of     'persons'          within       the
meaning" of the Fourth Amendment.                               Whren, 517 U.S. at 809-10.
See also Popke, 317 Wis. 2d 118, ¶11.
        ¶32    In the past, Wisconsin courts have held that a seizure
predicated on a police officer's mistake of law is invalid under
the Fourth Amendment.                  See State v. Brown, 2014 WI 69, ¶22, 355
Wis. 2d 668,          850     N.W.2d 66;         Longcore,            226        Wis.     2d     at   3-4.
However, the Supreme Court's recent decision in Heien is at odds
with these holdings.
        ¶33    A brief review of the relevant case law is useful to
provide context for our decision.
        ¶34    In 1999, the court of appeals issued its opinion in

Longcore.           Longcore involved police officer Kevin Larson, who
became suspicious of a vehicle when he observed it leaving the
parking       lot    of     several         closed    businesses            at    about        2:00   a.m.
Longcore, 226 Wis. 2d at 4.                      Officer Larson also observed that
the rear passenger window of the vehicle was missing and had
been    replaced          with     a       plastic    sheet.            Id.            Officer     Larson
believed       the    plastic          sheet    violated             Wis.    Stat.        § 347.43(1),
which required that safety glass be properly equipped in all
cars manufactured after 1935.                        Id.        After pulling the car over,
Officer Larson discovered that the driver of the car, Michael
Longcore, was operating with a suspended license.                                       Id. at 3.
        ¶35    The circuit court concluded that the stop was valid,
reasoning,          "[T]he    officer          believed          a    traffic          regulation      was
being     violated,          the       regulation          is    ambiguous,             the     officer's
interpretation was reasonable and therefore his suspicion that
                                                 15
                                                            No.         2013AP1581-CR



the law was violated was reasonable."                 Id. at 5.     However, the
court    of   appeals     reversed    the   circuit    court.      The    court   of
appeals stated:

        If the facts would support a violation only under a
        legal misinterpretation, no violation has occurred,
        and thus by definition there can be no probable cause
        that a violation has occurred. We conclude that when
        an officer relates the facts to a specific offense, it
        must indeed be an offense; a lawful stop cannot be
        predicated upon a mistake of law.
Id. at 9.
        ¶36   Longcore was affirmed by this court in a per curiam
opinion after the court divided 3-3 on whether to affirm or
reverse the court of appeals.               State v. Longcore, 2000 WI 23,
233 Wis. 2d 278, 607 N.W.2d 620.

        ¶37   This court was confronted with a similar scenario 14
years later in Brown.            On the night of July 3, 2010, Antonio
Brown and a friend attended a barbeque together.                        Brown, 355
Wis. 2d 668, ¶8.           After the barbeque, the friend drove Brown
home in Brown's car because Brown was too intoxicated to drive
himself.      Id.    The two were stopped by Milwaukee police officers

William Feely and Michael Wawrzonek, who believed that an unlit
bulb in the car's tail lamp violated Wis. Stat. § 347.13(1).
Id., ¶¶2, 7.        The officers eventually conducted a search of the
vehicle, which revealed a firearm under the front seat.                         Id.,
¶7.
        ¶38   Brown sought to suppress the evidence, arguing that
the   stop    of    his   car   was   unconstitutional    and     the    subsequent
search was therefore invalid.                 See id., ¶12.        The court of


                                         16
                                                                          No.      2013AP1581-CR



appeals held that the police lacked probable cause or reasonable
suspicion    to     stop    Brown's       vehicle,       and     because        there    was    no
probable cause or reasonable suspicion to support the stop, the
evidence    from     the    search     should      have      been     suppressed.             Id.,
¶¶14-16.
      ¶39    This    court     affirmed         the        court     of     appeals.           The
majority    opinion        noted    that    prior      holdings           provided      "if    the
officers'    interpretation          of    the     law      were     incorrect . . . the
stop would be unconstitutional because a lawful stop cannot be
predicated upon a mistake of law."                     Id., ¶22 (citing Longcore,
226   Wis. 2d at      9).      In    examining        the       relevant        statutes,      the
court determined that Wis. Stat. § 347.13(1) did not require

every single light bulb in a vehicle's tail lights to work.
Id., ¶3.     Rather, the statute required only that the tail lights
"be in proper working condition" and visible from 500 feet away
in the dark.        Id.     Thus, "[b]ecause having one unlit bulb on the
back of a vehicle does not on its own violate the statutory
requirements for tail lamps, the State . . . failed to show that
the   officers      had     probable       cause      to    believe         that    a   traffic
violation had occurred."             Id., ¶38.
      ¶40    In     dissent,       Justice        Roggensack——joined               by   Justice
Ziegler——argued that a search based on a reasonable mistake of
law is constitutional.              Id., ¶91 (Roggensack, J., dissenting).
Specifically, an officer's mistake of law is reasonable if a
statute     is     "ambiguous       or     unclear         so      that     an     objectively
reasonable        officer    could       form     a    reasonable           belief      that     a
violation was occurring, even when it was not."                            Id.
                                             17
                                                              No.     2013AP1581-CR



       ¶41       Shortly after Brown, the Supreme Court also considered
the issue of a seizure premised on a police officer's mistake of
law.    On the morning of April 29, 2009, a police sergeant began
to follow a vehicle after noticing that the driver looked "very
stiff and nervous."          Heien, 135 S. Ct. at 534.         When the vehicle
braked, the sergeant noticed that one of the vehicle's brake
lights was not working and he stopped the vehicle.                    Id.    While
issuing      a    written   warning   for      the   broken   brake   light,   the
sergeant became suspicious of the behavior of the occupants and
their conflicting answers to questions he asked.                      Id.      The
sergeant asked for and received consent to search the vehicle,
whereupon he discovered a bag containing cocaine.                     Id.    Heien

was arrested and charged with attempted trafficking in cocaine.
Id. at 535-36.
       ¶42       As it turned out, having only one functioning brake
light is not a violation of law in North Carolina.                    Id. at 536.
Thus, on appeal, the Supreme Court had to determine whether the
sergeant's mistake of law nevertheless could have provided "the
reasonable suspicion necessary to uphold the seizure under the
Fourth Amendment."          Id. at 534.
       ¶43       The Court began its decision by noting that under the
Fourth Amendment:

       a search or seizure may be permissible even though the
       justification for the action includes a reasonable
       factual mistake.  An officer might, for example, stop
       a motorist for traveling alone in a high-occupancy
       vehicle lane, only to discover upon approaching the
       car that two children are slumped over asleep in the



                                          18
                                                           No.      2013AP1581-CR


      back seat.   The driver has not violated the law, but
      neither has the officer violated the Fourth Amendment.
Id.
      ¶44   The Court held that an objectively reasonable mistake
of law could give rise to reasonable suspicion.                   "Because the
officer's mistake about the brake-light law was reasonable, the
stop . . . was    lawful       under   the   Fourth   Amendment."      Id.    In
support of this holding, the Court noted, "To be reasonable is
not to be perfect, and so the Fourth Amendment allows for some

mistakes on the part of government officials, giving them fair
leeway for enforcing the law in the community's protection."
Id. at 536.
      ¶45   The Court further explained:

      Reasonable suspicion arises from the combination of an
      officer's   understanding   of   the  facts   and  his
      understanding of the relevant law. The officer may be
      reasonably mistaken on either ground.      Whether the
      facts turn out to be not what was thought, or the law
      turns out to be not what was thought, the result is
      the same: the facts are outside the scope of the law.
      There is no reason, under the text of the Fourth
      Amendment or our precedents, why this same result
      should be acceptable when reached by way of a
      reasonable mistake of fact, but not when reached by
      way of a similarly reasonable mistake of law.
Id.
      ¶46   Thus, under Heien, a seizure predicated on reasonable
suspicion     based   on   a    law    enforcement    officer's     objectively
reasonable mistake of law is not a violation of an individual's
Fourth Amendment rights.          This holding, however, stands in stark

contrast to the precedents established in Longcore and Brown.
We therefore must determine which rule controls.


                                        19
                                                                           No.         2013AP1581-CR



     ¶47     The majority opinion in Brown noted that the parties
in that case agreed that a traffic stop predicated on a mistake
of law was unconstitutional.                    Brown, 355 Wis. 2d 668, ¶22.                     This
agreement     between          the     parties            was    based     on     their      common
understanding that Longcore was the settled and accepted law of
Wisconsin.         Id.         As    noted       above,         the   court      of    appeals    in
Longcore "conclude[d] that when an officer relates the facts to
a specific offense, it must indeed be an offense; a lawful stop
cannot be predicated upon a mistake of law."                                      Longcore, 226
Wis. 2d at        9.      However,          the      court       of   appeals         provided     no
authority for this proposition.
     ¶48     The majority opinion in Brown also cited to a number

of federal circuit courts that have held that a mistake of law
cannot   provide         the    basis          for   a     traffic       stop.         Brown,     355
Wis. 2d 668,           ¶23.         While       those      cases      undoubtedly           provided
persuasive authority at the time Brown was decided, the Supreme
Court's decision in Heien abrogated those cases which were based
on the Fourth Amendment, as the Supreme Court has the final say
on the meaning of the Fourth Amendment.
     ¶49     Of        course,       it        is        uncontested       that        a     state's
constitution may provide citizens with protections beyond those
afforded by the United States Constitution.                                However, we have
traditionally understood the Wisconsin Constitution's provision
on   search       and     seizure         to    be       coextensive       with       the    Fourth
Amendment.        State v. Artic, 2010 WI 83, ¶28, 327 Wis. 2d 392,
786 N.W.2d 430.


                                                    20
                                                                             No.          2013AP1581-CR



        ¶50    "Where . . . the              language         of    the    provision            in   the
state    constitution             is    'virtually        identical'           to    that       of   the
federal        provision . . . ,               Wisconsin            courts         have      normally
construed          the    state       constitution        consistent           with       the    United
States        Supreme            Court's        construction              of        the         federal
constitution."             State v. Agnello, 226 Wis. 2d 164, 180-81, 593
N.W.2d 427 (1999) (citing State v. Tompkins, 144 Wis. 2d 116,
133, 423 N.W.2d 823 (1988)).                    Here, the relevant portions of the
federal       and        state    constitutions           are       "virtually            identical."
Compare U.S. Const. amend. IV with Wis. Const. art. I, § 11.
Accordingly, our standard practice dictates that we interpret
the search and seizure provision of the Wisconsin Constitution

consistently with the search and seizure provision of the United
States Constitution.
        ¶51    We are sensitive to the fact that Brown was decided
only one year ago.                It is unusual for this court to overrule a
holding after such a short period of time.                               However, it would be
equally       unusual       for       this   court       to   ignore      a     holding         of   the
Supreme Court that interprets a provision of the United States
Constitution virtually identical to a provision in the Wisconsin
Constitution.
        ¶52    Accordingly,            we    hold    that     an     objectively          reasonable
mistake       of    law    by     a    police       officer        can   form       the    basis     for
reasonable suspicion to conduct a traffic stop.                                      All Wisconsin
cases holding otherwise are hereby overruled to the extent they
conflict with this holding.
                                      C. Pertinent Statutes
                                                    21
                                                                   No.         2013AP1581-CR



       ¶53    Before analyzing the case at hand, we consider the
statutes      that      formed    the    basis    for    Officer    Price's       stop    of
Houghton.      For Officer Price's interpretation of these statutes
to be "objectively reasonable," we must first consider their
meaning.
       ¶54    Our purpose in interpreting a statute is to "determine
what the statute means so that it may be given its full, proper,
and intended effect."               State ex rel. Kalal v. Circuit Ct. for
Dane Cnty., 2004 WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d 110.
To do this, we begin with the language of the statute, giving
words their "common, ordinary, and accepted meaning"; technical
words are given their technical or special definitional meaning.

Id.,   ¶45.        We     then    consider    that      language    in   light     of    the
statute's structure and context as well as in "relation to the
language      of     surrounding        or   closely-related        statutes . . . to
avoid absurd or unreasonable results."                     Id., ¶46.      See Force ex
rel. Welcenbach v. Am. Family Mut. Ins. Co., 2014 WI 82, ¶30,
356 Wis. 2d 582, 850 N.W.2d 866.                  A statute's "context" includes
its statutory history, which "encompasses previously enacted and
repealed provisions of [the] statute."                     Richards v. Badger Mut.
Ins. Co., 2008 WI 52, ¶22, 309 Wis. 2d 541, 749 N.W.2d 581.
       ¶55    "If this process of analysis yields a plain, clear
statutory meaning . . . the statute is applied according to this
ascertainment        of    its    meaning."        Kalal,    271    Wis. 2d 633,         ¶46
(quoting      Bruno       v.     Milwaukee    Cnty.,      2003     WI    28,     ¶20,    260
Wis. 2d 633, 660 N.W.2d 656).                 However, if the meaning of the
statute is unclear after examining the statute's language, we
                                             22
                                                           No.        2013AP1581-CR



will consult extrinsic sources, including items of legislative
history, to resolve any ambiguities.           Id., ¶50.
       ¶56   The Wisconsin Statutes contain a tremendous number of
provisions directed toward safety on the roadway.                     At the fore
in   this    case   are   statutory    sections   related        to   Wisconsin's
unobstructed    windshield      requirement,    set   forth      in   Wis.   Stat.
§ 346.88, that motorists have a clear view of the roadway when
operating a vehicle.           At issue in this case are subsections
346.88(3)(a) and (3)(b).         These sections provide:

            (3)(a) No person shall drive any motor vehicle
       with any sign, poster or other nontransparent material
       upon the front windshield, front side wings, side
       windows in the driver's compartment or rear window of
       such vehicle other than a certificate or other sticker
       issued by order of a governmental agency.         Such
       permitted sticker shall not cover more than 15 square
       inches of glass surface and shall be placed in the
       lower left-hand corner of the windshield; the left
       corner being on the driver's left when seated behind
       the wheel.

            (b) No person shall drive any motor vehicle upon
       a highway with any object so placed or suspended in or
       upon the vehicle so as to obstruct the driver's clear
       view through the front windshield.
       ¶57   The first thing we note about these provisions is that
each provision has a slightly different character.                     Subsection
(3)(a) appears to be an absolute prohibition on the placement of
"any   sign,   poster     or   other   nontransparent   material        upon   the
front windshield, front side wings, side windows in the driver's

compartment or rear window of" a vehicle, with a small exception
for government certificates or stickers.              Subsection (3)(b), on
the other hand, forbids the placement of all items if they would

                                       23
                                                                          No.         2013AP1581-CR



"obstruct the driver's clear view through the front windshield."
In     other        words,     subsection          (3)(a)      appears    to     be     a    strict
prohibition on a narrow group of items, while subsection (3)(b)
is a slightly more forgiving prohibition that applies to all
items.
        ¶58     The State urges this court to adopt a reading of these
subsections           that    a     driver       may    have    nothing       attached        to    or
suspended           from     the    front        windshield——including           the        rearview
mirror——except those items specifically exempted in subsection
(3)(a).             The    State        made   clear     at    oral     argument       that     this
prohibition would apply to oil change stickers and rosaries as
well as standard pine-tree-shaped air fresheners.8
        ¶59     We note that the interpretation of these subsections
is a close case.              In truth, however, we are unpersuaded that the
purpose        of     subsections          (3)(a)       and    (3)(b)    is     to     create       an
absolute prohibition on any items being attached to or suspended
from a vehicle's front windshield or rearview mirror.
        ¶60     Subsection (3)(a) creates an absolute prohibition on
"any        sign,    poster        or    other    nontransparent         material       upon       the


        8
       "Little Trees" air fresheners have been sold in the United
States since the mid-1950s. The air fresheners were created by
German-Jewish chemist Julius Samaan, who fled the Nazis for
North America before developing his product.    The Car-Freshener
Corporation of Watertown, New York, now offers Little Trees air
fresheners in some 60 scents.        Car-Freshener Corporation's
president claims the company has sold "billions" of air
fresheners in its history.    See generally Hilary Greenbaum and
Dana Rubenstein, Who Made That? (Little Trees), New York Times
Magazine, 19 (Mar. 4, 2012).



                                                   24
                                                             No.     2013AP1581-CR



front windshield . . . ."          By contrast, another provision of the
same       statute,   subsection   (4),   states:   "The     windshield,     side
wings and side and rear windows of a motor vehicle shall be kept
reasonably clean at all times."             (Emphasis added.)         We see no
reason       why   the   legislature   would   choose   to     ban   oil   change
stickers, often no more than one or two square inches in size
and placed in a top corner of a windshield, but require that
same area of a windshield be only "reasonably" clean.9                  Instead,
we interpret subsection (3)(a) to prohibit the attachment of
"sign[s], poster[s]," and other items of a similar nature to the




       9
       At the motion hearing, the circuit court briefly examined
Officer Price about the area of the windshield that is within
reach of the wipers.       The court noted that "manufacturers
determine the area, that is the area that's critical for the
operation   of   a   motor    vehicle  as   determined  by   the
manufacturers." The court asked Officer Price whether it would
be reasonable to define an obstruction as something that
obstructs the area within the extent of wiper coverage.

     Officer Price did not specifically answer the question, but
the question itself raises its own interesting questions.    For
example, what if the area of the windshield beyond the range of
the wipers is entirely covered with snow?      Under the State's
argument, the presence of the snow may not be a violation.
However, if the driver were to stop and clean the entire
windshield——thereby exposing a one-inch by two-inch oil change
sticker——the driver may then be subject to a ticket, even though
the driver's view would be significantly less obstructed than it
would have been had the driver not cleaned away the snow.


                                       25
                                                                      No.        2013AP1581-CR



front windshield of a motor vehicle.10                       See State v. Engler, 80
Wis. 2d 402,      408-09,        259       N.W.2d 97    (1977)       ("The     doctrine        of
ejusdem generis . . . provides that when a general word is used
in a statute, either preceded or followed by specific words in
an     enumeration,       the    general        word    is        construed      to    embrace
something similar to the specific word.").
       ¶61    Unlike subsection (3)(a), subsection (3)(b) applies to
"any    object"      in   or     on    a    vehicle.         However,       an    object       is
prohibited     only       if    it    "obstruct[s]          the    driver's      clear       view
through the front windshield."                  The key term in this provision——
"obstruct"——is not defined by the statutory scheme.                              As such, we
give    the   term    its      "common,       ordinary,       and    accepted         meaning."

Kalal, 271 Wis. 2d 633, ¶45.
       ¶62    Black's Law Dictionary defines "obstruct" as "To block
or     stop    up . . . to            close     up     or     close     off,          esp.    by
obstacle . . . .          To make difficult or impossible; to keep from
happening; hinder . . . .               To cut off a line of vision; to shut
out . . . ."          Black's         Law     Dictionary      1246     (10th      ed.     2014)


       10
       At oral argument, the State was asked about the legality
of a plastic I-Pass prepaid toll collection transponder attached
to a front windshield.      The State postulated that an I-Pass
transponder would be exempt from Wis. Stat. § 346.88(3)(a) for
two reasons: because it can be affixed behind the rearview
mirror, and because it is issued by a government agency.
However,   subsection   (3)(a)  exempts  only  certificates  and
stickers issued by a government agency, and makes no exemption
for any otherwise-prohibited item that is placed behind the
rearview mirror.    Thus, we fail to see how the State's strict
reading of the statute would not also outlaw the use of an I-
Pass transponder.



                                               26
                                                              No.      2013AP1581-CR



(emphasis added).        This definition suggests that an object needs
to have more than a de minimus effect on the driver's vision to
be considered an "obstruction" of a driver's clear view.
      ¶63   Although there appears to be no published case law
directly    on   point,     Walker     v.    Baker,      13   Wis. 2d 637,        109
N.W.2d 499 (1961), indirectly supports this position.                          Walker
was a tort case in which the defendant, Baker, was found liable
for Walker's injuries incurred in an automobile accident.                          At
trial, the circuit court denied Baker's request to include a
jury instruction for plaintiff's negligence related to Walker's
possibly "obstructed view through his windshield."                    Id. at 643-
44.   This court noted:

           While there is testimony that Walker had a pair
      of plastic dice suspended over his windshield, there
      is no evidence that this interfered with his vision,
      and it would be pure speculation on the part of the
      jury so to find. The trial court properly refused to
      submit the requested instruction as to this aspect of
      the case.
Id. at 644.
      ¶64   It   seems    likely     that,    had    Walker's       "plastic    dice

suspended over his windshield" been a violation of Wis. Stat.
§ 346.88,11 a jury instruction would have been in order.
      ¶65     Given   the    above,     we     conclude       that    Wis.      Stat.
§ 346.88(3)(b)——which       requires        that    an   object      "obstruct"     a

      11
       Wisconsin Stat. § 346.88 has not changed since there was
a comprehensive revision of the motor vehicle code in 1957. See
Chapter 260, Laws of 1957.    In fact, much of the language in
§ 346.88 is unchanged since 1929. See §§ 85.35(1) and (3), 1929
Statutes.



                                       27
                                                                          No.        2013AP1581-CR



driver's clear view to be a violation——does not mean that every
object in a driver's clear view is a violation.                                      Rather, we
interpret subsection (3)(b) as requiring a material obstruction—
—even if minor——in order to be considered a violation of the
statute.
                                        D. Analysis
      ¶66    Having       concluded       both       that     reasonable        suspicion        can
form the basis for any traffic stop and that an officer can form
reasonable       suspicion       to    initiate        a    traffic     stop      based     on    an
objectively reasonable mistake of law, and having addressed the
statutory        sections       at    issue     in     this    case,      we     turn     to     the
ultimate question of whether Officer Price's initiation of a

traffic stop against Houghton violated Houghton's constitutional
rights.
      ¶67    The        State    contends        that       Officer       Price's       stop     of
Houghton was not based on a mistake of law because the presence
of the GPS unit and air freshener in Houghton's front windshield
was indeed a violation of Wis. Stat. § 346.88.                             The State argues
in the alternative that any mistake of law by Officer Price as
to   whether      those     items      violated        the    statute       was      objectively
reasonable.         Houghton          counters       that     it    was    not       objectively
reasonable        for     Officer       Price     to       interpret       the       statute      as
carrying     an    absolute          prohibition       on     all     items     in    the   front
windshield, pointing to Justice Kagan's concurrence in Heien——
joined      by          Justice       Ginsburg——in            which     she       stated       that
objectively reasonable mistakes of law are "exceedingly rare."
Heien, 135 S. Ct. at 541 (Kagan, J., concurring).
                                                28
                                                              No.     2013AP1581-CR



      ¶68    Justice     Kagan's    concurrence      also   expanded       on   what
could constitute an objectively reasonable mistake of law:

           A court tasked with deciding whether an officer's
      mistake of law can support a seizure thus faces a
      straightforward question of statutory construction.
      If the statute is genuinely ambiguous, such that
      overturning the officer's judgment requires hard
      interpretive work, then the officer has made a
      reasonable mistake.     But if not, not.       As the
      Solicitor General made the point at oral argument, the
      statute must pose a "really difficult" or "very hard
      question of statutory interpretation."
Id.
      ¶69    Justice    Kagan   noted    that      the   difference       between    a
"stop lamp" and a "rear lamp" in the North Carolina statute
offered "conflicting signals" as to how the statute should be
interpreted.     Id. at 541-42.         She concluded that the sergeant's
interpretation of the statute was objectively reasonable because
the   sergeant's       "judgment,   although       overturned,      had    much     to
recommend it."       Id. at 542.
      ¶70    Here, we conclude that Officer Price's interpretation
of    Wis.   Stat.      § 346.88——that       the    statute     prohibited        the
placement of any object in the front windshield——was objectively
reasonable.     That the statute has never been interpreted before




                                        29
                                                                       No.      2013AP1581-CR



weighs in favor of this decision.12                       See id. at 540 (majority
opinion) ("This 'stop lamp' provision, moreover, had never been
previously     construed      by    North       Carolina's        appellate         courts.").
Our conclusion that the analysis of the statute is a close call
also    advances   this      conclusion.            See     id.   at    542     (Kagan,      J.,
concurring) ("The critical point is that the statute poses a
quite difficult question of interpretation . . . .").
       ¶71    Because   "a    reasonable            judge    could      agree       with     the
officer's view" in this case, id. at 541, we hold that Officer
Price's mistake of law was objectively reasonable, and that the
stop of Houghton's vehicle therefore was not unlawful.
       ¶72    We turn briefly to the issue of Houghton's "missing"

front license plate.           Although the State concedes that Officer
Price's      interpretation        of    the    license      plate      statute       was    not
objectively      reasonable,        we    choose      to     address         this    issue    to



       12
       We note that some unpublished Wisconsin cases have found
reasonable suspicion or probable cause of a violation of
subsection (3)(b) based on items hanging from a rearview mirror.
E.g., State v. Currie, No. 2011AP322-CR, unpublished slip op.,
¶2 (Wis. Ct. App. Jul. 19, 2011) ("a very large air freshener");
State v. Jury, No. 2010AP622-CR, unpublished slip op., ¶7 (Wis.
Ct. App. Sept. 1, 2010) (necklace visible "from a distance of
200 feet"); State v. Avery, No. 2001AP1995-CR, ¶4 (Wis. Ct. App.
Feb. 13, 2002) ("a bunch of stuff hanging from the rearview
mirror"). We cite these cases not for any persuasive authority,
but merely to show that the issue of windshield obstruction does
arise in Wisconsin from time to time.

     In any event, none of these cases suggest either                                        way
whether subsection (3)(b) is an absolute prohibition on                                      all
items placed in a front windshield.



                                               30
                                                                      No.      2013AP1581-CR



provide guidance in future cases and because it was the basis of
the circuit court's decision.
        ¶73    It    is   clear    that       Wis.    Stat.       § 341.15     requires    a
vehicle to display a front license plate only when two license
plates are issued for that vehicle.                       Officer Price's belief that
Houghton was violating the statute by not having a front plate
was    not    a     reasonable    mistake      of     law    to   the   extent    that    it
implies that all vehicles must display a front license plate.
        ¶74    An officer who observes a vehicle driving without a
front license plate may have no way of knowing whether that
vehicle is required to display a front plate.                         Whether a vehicle
is indeed required to display a front plate is both a question

of law and a question of fact——the operative fact being whether
the vehicle was issued two plates.                        Thus, it could perhaps be
argued that a stop based on the lack of a front plate when the
vehicle was issued only one plate is based on a mistake of fact
rather than a mistake of law.
        ¶75    Because searches and seizures can be based on mistakes
of fact, see Illinois v. Rodriguez, 497 U.S. 177, 183-86 (1990);
State v. Reierson, No. 2010AP596-CR, unpublished slip op., ¶1
(Wis.    Ct.       App.   Apr.   28,   2011),        we    confront     the   question    of
whether the lack of a front license plate, without more, may
give rise to reasonable suspicion to conduct a traffic stop.                              To
answer this question in the affirmative, we would have to hold
that    it    is    reasonable     for    a    police       officer     in    Wisconsin   to
believe that, if a vehicle is operating on a Wisconsin road, it
must have been issued two license plates.
                                              31
                                                                No.     2013AP1581-CR



      ¶76    Such     a   belief        would     usually       be    unreasonable.
Wisconsin borders four other states, and residents from those
and many other states pass through Wisconsin on a regular basis.
That most vehicles on Wisconsin roads might be registered in
Wisconsin and most vehicles registered in Wisconsin might be
issued two plates is not enough to conclude that a stop of a
vehicle solely because it lacks a front license plate passes
constitutional muster.
      ¶77    On the other hand, if an officer observes some indicia
that a vehicle without a front license plate is from Wisconsin,
then the officer may indeed have reasonable suspicion to stop
the vehicle.         Perhaps the most common indication would be a

Wisconsin plate attached to the rear of the vehicle in question.
However, other things may clue an officer in to a vehicle's
origins as well——for example, markings indicating an affiliation
with a local business.
      ¶78    Here, however, there was no initial indication that
Houghton's vehicle was from Wisconsin.                 Once Officer Price was
behind Houghton's vehicle, it would have become apparent from
the   rear   plate    that   the    vehicle     was   registered      in   Michigan.
Thus, to the extent that Officer Price may have believed that
Houghton was violating the law by not having a front license
plate displayed, we hold that belief was neither a reasonable
mistake of law nor a reasonable mistake of fact.

                                IV. CONCLUSION
      ¶79    We hold that an officer's reasonable suspicion that a
motorist     is     violating      or   has     violated    a    traffic    law   is
                                          32
                                                                 No.        2013AP1581-CR



sufficient for the officer to initiate a stop of the offending
vehicle.           We also adopt the Supreme Court's holding in Heien
that an officer's objectively reasonable mistake of law may form
the basis for a finding of reasonable suspicion.
        ¶80        In this case, we hold that Wis. Stat. § 346.88 does
not create an absolute prohibition on any object being present
in the front windshield of a vehicle.                   However, Officer Price's
interpretation that the statute did create such a prohibition
was   objectively         reasonable.       Accordingly,        Officer      Price    had
reasonable suspicion to stop Houghton's vehicle, and it was not
error        for    the   circuit   court    to    deny      Houghton's     motion     to
suppress.          For these reasons, we reverse the court of appeals.



        By    the     Court.—The    decision      of   the   court     of   appeals   is
reversed.




                                            33
                                                                               No.    2013AP1581-CR.ssa




          ¶81        SHIRLEY        S.     ABRAHAMSON,            J.        (dissenting).                  The
majority opinion reverses the decision of the court of appeals
and   affirms              the     defendant's         conviction.            The    conviction            was
based on a denial of the defendant's motion to suppress evidence
obtained from a traffic stop.                            The traffic stop was predicated
on    a       law         enforcement       officer's          mistake        of    law,        which      the
majority opinion deems "objectively reasonable."1
          ¶82        By     declaring       for        the     first     time       that        reasonable

suspicion            for     a   traffic        stop     can    rest     on    a     law    enforcement
officer's objectively reasonable mistake of law, the majority
opinion adopts a new interpretation of Article I, Section 11 of
the   Wisconsin              Constitution.              It     does    so     solely       in    order      to
remain          in        lockstep       with    the     United        States       Supreme           Court's
interpretation of the Fourth Amendment.2

          ¶83        The majority opinion overturns not only the court of
appeals          decision          in     the     instant         case      but     also        two     prior

decisions:                 State v. Brown, 2014 WI 69, 355 Wis. 2d 668, 850
N.W.2d 66, and State v. Longcore, 226 Wis. 2d 1, 594 N.W.2d 412
(Ct. App. 1999).                 What happened to precedent and stare decisis?
          ¶84        I     would     adhere       to     precedent,          reaffirm           Brown      and
Longcore,            and     affirm       the     court      of    appeals         decision           in   the
instant case.




          1
              Majority op., ¶71.
          2
              Majority op., ¶¶46-52.


                                                        1
                                                                      No.     2013AP1581-CR.ssa


       ¶85       In Brown, an opinion released just last year, this
court held that reasonable suspicion for a traffic stop cannot
rest on a law enforcement officer's mistake of law.3                              After Brown
was decided, the United States Supreme Court held in Heien v.
North Carolina, 135 S. Ct. 530 (2014), that under the Fourth
Amendment, a law enforcement officer's reasonable mistake of law
can support reasonable suspicion for a traffic stop.
       ¶86       The    majority   opinion         in    the    instant       case      does   an
about-face,            adopting    the     United          States        Supreme        Court's

interpretation of the Fourth Amendment in Heien as the correct

interpretation of the Wisconsin Constitution.
       ¶87       The drafters of the Wisconsin Constitution could have
simply said "ditto" and incorporated the federal Bill of Rights
into the Wisconsin Constitution.                        But they did not.               Instead,
they adopted a separate and distinct Wisconsin Declaration of
Rights.
       ¶88       In the instant case and many like it, this court is

doing what the drafters of the Wisconsin Constitution did not
do,    namely          adopting    the    federal         Bill     of        Rights.          More
specifically, by adopting wholesale the United States Supreme
Court's      interpretation        of    the   federal         Bill     of    Rights     as    the
proper interpretation of Wisconsin's Declaration of Rights, this
court is in effect replacing Wisconsin's Declaration of Rights
with       its    federal    counterpart.               This     court       is   not     taking



       3
       State v. Brown, 2014 WI 69, ¶¶22-25, 355 Wis. 2d 668, 850
N.W.2d 66.


                                               2
                                                                   No.    2013AP1581-CR.ssa


seriously the Justices' oath of office to support the Wisconsin
Constitution.
     ¶89       Heien is binding on this court only insofar as the
federal    constitution        is   concerned.          It    is    not    binding         with
regard    to    the   state    constitution.           This       court    need      not    and
should not automatically adopt the United States Supreme Court's
interpretation          of    the      Fourth       Amendment        as        the    proper
interpretation        of     Article     I,       Section    11    of     the     Wisconsin
Constitution.

     ¶90       In Brown, this court set forth three primary reasons

for its determination that reasonable suspicion cannot rest on a
law enforcement officer's mistake of law:
          1.    Wisconsin precedent so stated.                In State v. Longcore,
                226 Wis. 2d 1, 9, 594 N.W.2d 412 (Ct. App. 1999), the
                court of appeals declared that "a lawful [traffic]
                stop cannot be predicated upon a mistake of law."
          2.    Other jurisdictions were in accord.                       A substantial

                majority of both the federal circuit courts and the
                state      courts   that      had     addressed          the    issue       had
                concluded that a law enforcement officer's mistake of
                law cannot support reasonable suspicion or probable
                cause for a traffic stop.4
          3.    Holding that a law enforcement officer's mistake of
                law could support lawful traffic stops would defeat
                the     purpose     of     the      exclusionary          rule.            More

     4
       Brown, 355 Wis. 2d 668, ¶¶23, 25. See also Heien v. North
Carolina, 135 S.Ct. 530, 544 (2014) (Sotomayor, J., dissenting).


                                              3
                                                                       No.       2013AP1581-CR.ssa


                 specifically, declining to exclude evidence that was
                 gathered      from       a    traffic       stop    premised           on    a   law
                 enforcement         officer's         erroneous       view        of    the       law
                 "would      remove       the        incentive      for    police        to       make
                 certain that they properly understand the law that
                 they are entrusted to enforce and obey."5
      ¶91      These considerations remain persuasive and convince me
to   adhere      to   Brown.         A   law     enforcement        officer's           reasonable
mistake     of    law       cannot,      in     my    view,     render       a    traffic         stop

reasonable in the eyes of the Wisconsin Constitution.
      ¶92      My position is supported by several cogent points that
Justice Sotomayor makes in her dissent in Heien:

          1.     An   inquiry        into       the     reasonableness            of    officers'
                 understanding           of   the      law    breaks      with     longstanding
                 federal and state court precedent.6
          2.     The notion that the law is definite and knowable sits
                 at the foundation of our legal system.                                Yet, Heien

                 gives       those       who         enforce     the       law         leeway       in
                 interpreting and understanding it.7

      5
       Brown,         355    Wis. 2d 668,            ¶24     (internal     quotation           marks
omitted).
      6
          Heien, 135 S. Ct. at 542-43 (Sotomayor, J., dissenting).
      7
          Id. at 543 (Sotomayor, J., dissenting).

     Heien purports to rest on the concept of reasonableness,
the touchstone of the Fourth Amendment.   However, as Justice
Sotomayor's dissent explains,

      this broad statement simply sets the standard a court
      is to apply when it conducts its inquiry into whether
      the Fourth Amendment has been violated.   It does not
                                                     (continued)
                                4
                                                                No.    2013AP1581-CR.ssa


         3.   Heien     "further     erod[es]           the    Fourth        Amendment's
              protection of civil liberties in a context," namely
              traffic    stops,     "where       that     protection     has      already
              been worn down."8
         4.   Heien     is    a    significant          expansion       of    officers'
              authority      and   leads       one   to   wonder      "how    a   citizen
              seeking to be law-abiding and to structure his or her
              behavior to avoid these invasive, frightening, and
              humiliating encounters could do so."9

         5.   Because traffic stops can be annoying, frightening
              and     humiliating,         they         have    consequences          for



     define the categories of inputs that courts are to
     consider when assessing the reasonableness of a search
     or seizure, each of which must be independently
     justified. What this case requires us to decide is
     whether a police officer's understanding of the law is
     an input into the reasonableness inquiry, or whether
     this inquiry instead takes the law as a given and
     assesses an officer's understanding of the facts
     against a fixed legal yardstick.

Id. at 542.
     8
         Heien, 135 S. Ct. at 543 (Sotomayor, J., dissenting).

     For discussion of the "wearing down" of the protections of
the Fourth Amendment in Wisconsin courts, see Alan Ball, How
Effective are Fourth-Amendment Arguments in the Wisconsin
Supreme      Court?,      SCOWstats,     June       22,     2015,
http://www.scowstats.com/2015/06/22/how-effective-are-fourth-
amendment-arguments-in-the-wisconsin-supreme-court/         (last
visited June 30, 2015) (reviewing decisions of the Wisconsin
Supreme Court and concluding that the current judicial climate
is inhospitable to Fourth Amendment arguments).
     9
         Heien, 135 S. Ct. at 544 (Sotomayor, J., dissenting).


                                           5
                                                                  No.    2013AP1581-CR.ssa


                  individuals       and     communities           "and      for    their
                  relationships with the police . . . ."10
            6.    Law     enforcement      officers     have      not      been   unduly
                  hampered in the exercise of their duties by the rule
                  that their mistakes of law are not considered as part
                  of the Fourth Amendment reasonableness inquiry.11
            7.    There is scarcely any law that does not admit of some
                  ingenious doubt.12       A decision interpreting a law will
                  not    immunize   the    law   from   further         interpretation.

                  Interpretation of the law constitutes a substantial
                  portion of court business.
       ¶93       These    considerations     apply    with     equal     force    in   the
context      of    the     Wisconsin    Constitution.          Both      precedent     and
policy compel me to conclude that a traffic stop premised on a
law enforcement officer's mistake of law is unreasonable and
thus    unlawful         under   Article   I,    Section     11    of    the   Wisconsin
Constitution.

       ¶94       Accordingly, the traffic stop at issue in the instant
case, which was premised on a law enforcement officer's mistake


       10
            Heien, 135 S. Ct. at 544 (Sotomayor, J., dissenting).
       11
            Id.
       12
       Id.    Justice Kagan authored a concurrence in Heien
explaining that an officer has made a reasonable mistake of law
only when the statute in question is "genuinely ambiguous,"
"requires hard interpretive work," and "poses a quite difficult
question." Heien, 135 S. Ct. at 541-42 (Kagan, J., concurring).
I do not think the mistake of law at issue in the instant case
falls within this exacting interpretation of what constitutes a
reasonable mistake of law.


                                            6
                                                     No.   2013AP1581-CR.ssa


of law, was unlawful.       The defendant's motion to suppress the
evidence obtained from the unlawful traffic stop should have
been granted, and the defendant's conviction should be reversed.
     ¶95   For the reasons set forth, I dissent.
     ¶96   I   am   authorized   to   state   that   Justice   ANN   WALSH
BRADLEY joins this opinion.




                                      7
    No.   2013AP1581-CR.ssa




1